Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 18, 2016

The Court of Appeals hereby passes the following order:

A17A0090. IN RE: ESTATE OF ALPHONZO RAUL HOBBS.

      Evelyn Hobbs appeals the Clayton County Probate Court’s order granting a
caveat to the probate of the will of Alphonzo Raul Hobbs. We lack jurisdiction.
      The Georgia Supreme Court has appellate jurisdiction in “[a]ll cases involving
wills.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (3). As the Supreme Court has
explained, “‘all cases involving wills’ means those cases in which the will’s validity
or meaning is in question.” In re Estate of Lott, 251 Ga. 461 (306 SE2d 920) (1983).
Because the caveat attacked the validity of the decedent’s will, the Supreme Court has
jurisdiction over this appeal, which is hereby TRANSFERRED to that court.

                                       Court of Appeals of the State of Georgia
                                                                            08/18/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.